Citation Nr: 0328388	
Decision Date: 10/22/03    Archive Date: 11/03/03	

DOCKET NO.  94-41 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Edward Daniels, agent



WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from July 1971 to July 1974.  
He served in Vietnam from December 1971 to November 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VARO in New 
York, New York.  


FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of the appeal have been obtained by the RO.

2.  The veteran is shown as likely as not to have PTSD due to 
events experienced in service.


CONCLUSION OF LAW

The veteran has PTSD due to his experiences on active duty in 
Vietnam.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Although the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. Law 106-475, 114 Stat. 2096, became effective during the 
pendency of this appeal, the Board finds it unnecessary to 
address its applicability to the appeal in view of the 
disposition reached herein.  The Board notes, however, that 
the veteran had an opportunity to give testimony before a 
hearing officer at the VARO in New York in 1994.  Also, he 
and his agent provided testimony before the undersigned at a 
hearing conducted in Washington, D.C., in April 2003.  
Information has been requested and obtained from the United 
States Armed Services Center for Research of Unit Records 
(USASCRUR) (formerly the United States Army and Joint 
Services Environmental Support Group), and the veteran has 
been provided a number of psychological tests and psychiatric 
examinations by VA over the years.  

Service connection may be established for a disability 
resulting from personal injury or disease suffered or disease 
contracted in line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  The regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

When the veteran initially filed his claim in the early 
1990's, entitlement to service connection for PTSD required 
medical evidence establishing a clear diagnosis of the 
condition with credible supporting evidence that the claimed 
in-service stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (1996).  

Thereafter, 38 U.S.C.A. § 3.304(f) was amended, effective 
March 7, 1997.  The amended regulation provides:

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter; a link, established by medical evidence between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor  38 C.F.R. § 3.304(f) (2003).

In addition, in November 1996, VA regulations were amended to 
adopt the 4th edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV) (4th ed. 1994).  38 C.F.R. § 4.130 (1997).  
An earlier version of that text, DSM-III (3rd ed. 1980), was 
in use by VA at the time the veteran filed his claim in the 
early 1990's.  38 C.F.R. § 4.125 (1996).  

Where a law or regulation changes after a claim is filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran applies unless Congress provided otherwise or 
permitted the Secretary of Veterans Affairs to do otherwise 
and the Secretary has done so.  Karnas v. Derwinski, 1 Vet. 
App. 308, 3123 (1991).  

In Cohen v. Brown, 10 Vet. App. 128, 145 (1997), the United 
States Court of Appeals for Veterans Claims (Court) noted 
that a significant change from DSM-III to DSM-IV was that the 
diagnostic criteria for a PTSD stressor (that is, the 
requirements for determining the sufficiency of a claimed 
stressor) "are no longer based solely on usual experience and 
response but are individualized (geared to the specific 
individual's actual experience and response))."  Cohen, at 
141.  Subsequently, the Court noted that, "under Cohen, the 
veteran was 'entitled to receive the benefit of the most 
favorable version' of the DSM."  Helfer v. West, 11 Vet. App. 
178, 179 (1998), affirmed, 174 F.3d 1332 (Fed. Cir. 1999).  

The Board finds that the new criteria are more favorable to 
the veteran's claim.  As is discussed in greater detail 
below, the new criteria essentially eliminates the role of 
adjudicators in determining the sufficiency of a claimed 
stressor in supporting a diagnosis of PTSD.  Instead, the 
sufficiency of a stressor is presumed if it is accepted by a 
medical professional in making the diagnosis.  

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Gaines 
v. West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  If it is determined through military 
citation or other supportive evidence that a veteran engaged 
in combat with the enemy, and the claimed stressor(s) is or 
are related to combat, the veteran's lay testimony regarding 
the reported stressors must be accepted as conclusive 
evidence as to their actual occurrence and no further 
development or corroborative evidence will be necessary, 
provided that the testimony is found to be satisfactory and 
consistent with the circumstances, conditions or hardships of 
such service.  38 U.S.C.A. § 1154 (b) (West 2002); Doran v. 
Brown, 6 Vet. App. 283, 289 (1994); 38 C.F.R. § 3.304(d), (f) 
(2003).  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. 
App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91. 98 
(1993).  

The Court has held in view of the subjective nature of the 
DSM-IV criteria for assessing a sufficiency of a PTSD 
stressor, the question of the sufficiency of the asserted 
stressor(s) is a medical question requiring assessment by a 
mental health professional.  Cohen, supra at 142, citing 
West, Carleton v. Brown, 7 Vet. App. 70, 79 (1994).  
Furthermore, the court in Cohen noted that "mental health 
professionals are experts and are presumed to know the DSM 
requirements applicable to the practice and to have taken 
them into account in providing a PTSD diagnosis..."Id. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  

A review of the evidence of record discloses that the 
veteran's military occupational specialty was as a 
switchboard operator.  He served in Vietnam from December 
1971 to November 1972, with the 146th Signal Company, United 
States Army, Pacific.

Communications of record from the USASCRUR, including one in 
October 1999, reflect that that facility was not able to 
document attacks at Qui Nhon or Pleiku, the base camp 
locations of the 261st Signal Company and 146th Signal 
Company, during the veteran's tour in Vietnam.  However, the 
Daily Staff Journals were reported as indicating "minimal" 
enemy activity in Qui Nhon.  It was reported that on a daily 
basis the overall enemy activity in Qui Nhon was "low."  Low 
or not, this indicates there was a degree of exposure to 
enemy actions.  The veteran has referred to exposure to 
rocket and mortar attacks on a somewhat regular basis while 
stationed at those locations.  In Pentecost v. Principi, 16 
Vet. App. 124 (2002), the Court opined that the fact that a 
veteran, who had noncombat military occupational specialty, 
was stationed with a unit that was present while enemy 
attacks occurred would strongly suggest that he was, in fact, 
exposed to such attacks.  In other words, the veteran's 
presence with the unit at the time such attacks occurred 
corroborates his statement that he experienced such attacks 
on a personal basis.  A stressor need not be corroborated in 
every detail.  Suozzi v. Brown, 10 Vet. App. 307 (1997).  
Information has been provided that the locations of the 
veteran's units experienced mortar and rocket attacks while 
he was serving with those units in Vietnam.  There is no 
requirement that there needs to be a high level of exposure 
to combat.  Corroboration of the veteran's personal 
participation in those events is unnecessary.  Pentecost v. 
Principi, at 128.  

In this case, the Board accepts the veteran's assertion that 
he was exposed to enemy fire in Vietnam.  While the Board 
finds that there has been some embellishment by the veteran 
about his exposure to combat in relation to what has been 
documented, the Board accepts the assertion that he was 
exposed to enemy fire.  He has a current, valid diagnosis of 
PTSD and his PTSD has been found to be related to stressful 
events in Vietnam.  In the present case, the veteran has been 
given a diagnosis of PTSD on a somewhat consistent basis 
since the early 1990's.  As far back as VA hospitalization in 
1993, the veteran reported depression and daily flashbacks 
and frequent nightmares.  His diagnoses at that time were 
PTSD and depression.  Subsequent evidence includes 
communications from the director of the PTSD program at the 
VA Medical Center in New York, New York, to the effect that 
the veteran has been receiving professional psychiatric care 
at that facility for some time and had diagnoses of PTSD and 
a schizoaffective disorder.  Certainly, then, the evidence of 
record is at least in relative equipoise.  Under the 
circumstances, the veteran prevails as to his claim for 
service connection for PTSD with application of the benefit 
of the doubt in his favor.  38 U.S.C.A. § 5107.  


ORDER

Service connection for PTSD is granted.



                       
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

